Citation Nr: 1616466	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-12 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for residual scar, head injury.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection and an initial noncompensable rating for each of the disabilities on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for his requested Board hearing at the RO (Travel Board hearing) in March 2015, but he failed to appear for that hearing.  In June 2015, the Veteran requested to reschedule the Travel Board hearing and stated that he did not appear previously due to inclement weather.  

In September 2015, the Board contacted the Veteran via telephone to clarify whether he still desired to reschedule his Travel Board hearing.  The Veteran indicated at that time that he desired to withdraw his appeal and would forward a written withdrawal in writing via email.  The Board did not receive any such email.  

A request to withdraw an appeal must be received in writing or on the record during a hearing.  38 C.F.R. § 20.204(b) (2015).  Accordingly, in March 2016, the Board sent a letter to the Veteran requesting him to clarify whether he wanted to withdraw his appeal, whether he wanted to continue his appeal and have the previously requested Travel Board hearing, or whether he wanted to continue the appeal with another type of hearing or with no hearing.  The Board notified the Veteran that, if no response was received, the Board would proceed with the case based on his prior submission regarding a requested hearing.  No response was received to this letter.  

Therefore, the Veteran's most recent hearing request, which was to reschedule the Travel Board hearing, must be considered.  The Board member who was assigned to hold the previously scheduled Board hearing is no longer employed by the Board; however, good cause is found for the request to reschedule, and the case must be remanded to schedule the requested hearing.  38 C.F.R. § 20.704(d) (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO for the issues on appeal, as requested in June 2015.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

